                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MR. PRINCE R. ELLIS                                CIVIL ACTION

                        v.                          NO. 19-2387

 THE SCHOOL DISTRICT OF
 PHILADELPHIA, et al.


                                                 ORDER
        AND NOW, this 11 th day of December 2019, upon considering the School District of

Philadelphia's and Principal Hubbard's Motion to dismiss (ECF Doc. No. 21), without timely

Opposition, and for reasons in the accompanying Memorandum, it is ORDERED:

        1.      Defendants' Motion to dismiss (ECF Doc. No. 21) is GRANTED without

prejudice to Plaintiff possibly commencing a new case if not time-barred given the delay in filing

after receipt of his right to sue letter; and,

        2.      The Clerk of Court shall close this case.
